IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Propel Charter Schools,                  :
                          Petitioner     :
                                         :
               v.                        :          No. 1210 C.D. 2020
                                         :
School District of Pittsburgh            :
(State Charter School Appeal Board),     :
                          Respondent     :


PER CURIAM                             ORDER


               NOW, January 12, 2022, upon consideration of Petitioner’s

application for reargument, the application is denied.